            Case 5:19-cv-03096-SAC Document 10 Filed 04/29/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

DONNIE HILL,

                   Plaintiff,

                   v.                                            CASE NO. 19-3096-SAC

ROGER WERHOLTZ, et al.,

                   Defendants.

                                     MEMORANDUM AND ORDER

          Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. Plaintiff is incarcerated at the Hutchinson

Correctional Facility in Hutchinson, Kansas (“HCF”). The Court entered a Memorandum and

Order and Order to Show Cause (Doc. 6) (“MOSC”) directing Plaintiff to show good cause why

his Complaint should not be dismissed for the reasons set forth in the MOSC. Plaintiff was also

given an opportunity to file a complete and proper amended complaint to cure the deficiencies

set forth in the MOSC. This matter is before the Court for screening Plaintiff’s Amended

Complaint at Doc. 8.1

I. Nature of the Matter before the Court

          Plaintiff alleges in his Amended Complaint that Defendants are violating his Eighth

Amendment right to be free from cruel and unusual punishment. Plaintiff alleges that he entered

the Kansas Department of Corrections (“KDOC”) with a medical condition that required follow-

up surgery and treatment, and despite numerous attempts Defendants have denied the necessary

surgery and treatment, leaving Plaintiff in extreme pain and causing additional damage.




1
    The Court’s screening standards are set forth in the MOSC.

                                                         1
           Case 5:19-cv-03096-SAC Document 10 Filed 04/29/20 Page 2 of 6




       Plaintiff alleges that he received a laceration to his arm, wrist and right thumb during his

arrest in 2016. Plaintiff received initial treatment and surgery on February 12, 2016. Subsequent

to his arrest and conviction, he was committed to KDOC custody and upon his arrival began

seeing medical and receiving treatment.       KDOC and the medical provider, Corizon, were

transporting Plaintiff to Wichita, Kansas, for treatment with an off-site health care provider, who

determined that in addition to pain management, Plaintiff needed additional surgery and that

Plaintiff should receive pre-surgery therapy by a mental health provider. Plaintiff alleges that

“the defendants” have ignored the recommendation of the off-site medical provider and have

denied the recommended surgery. Plaintiff alleges that Corizon, the onsite healthcare provider,

has denied him his recommended surgery, pain management and therapy.                      Plaintiff

acknowledges that when he arrived at KDOC they had to take him to his doctor appointments

because his surgery was only a month old, and he had stiches and therapy to do following the

surgery.

       Plaintiff alleges that the lack of medical care started when he was transferred to the

Larned Correctional Mental Health Facility (“LCMHF”) on April 26, 2018. Plaintiff alleges that

Corizon staff did not get to know him very well and when they did not know what to do they

would say they were just going to refer Plaintiff to a doctor or medical provider supervisor.

Defendant Cline would meet with Plaintiff, try to answer his questions, and would tell him that

they would wait until the staff meeting to find out if they can come up with a plan regarding

nerve pain medication. Defendant Cline spoke with Warden Langford and he asked medical

health care staff to talk to Plaintiff. Plaintiff alleges that Corizon was pulling “stall tactics,”

telling Plaintiff they needed to send for his medical records because they were not in the file and

that they needed to address the issue at the next staff meeting.



                                                 2
         Case 5:19-cv-03096-SAC Document 10 Filed 04/29/20 Page 3 of 6




       Plaintiff alleges that he addressed his concerns to the Warden and Secretary of

Corrections through the administrative grievance procedure and did not receive any substantial

assistance from either. Plaintiff names as Defendants: Roger Werholtz, Secretary of KDOC;

Don Langford, Warden at LCMHF; and Christina Cline, RN/HSA Supervisor for Corizon.

Plaintiff seeks monetary damages, and injunctive and declaratory relief.

II. DISCUSSION

       1. Medical Claims

       The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

       The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at

104, 105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation

omitted). A serious medical need includes “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218

F.3d 1205, 1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an

excessive risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring

a prison official’s state of mind, “the official must both be aware of facts from which the



                                                3
           Case 5:19-cv-03096-SAC Document 10 Filed 04/29/20 Page 4 of 6




inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

         Plaintiff acknowledges that he was receiving medical treatment during the relevant

timeframe. A mere difference of opinion between the inmate and prison medical personnel

regarding diagnosis or reasonable treatment does not constitute cruel and unusual punishment.

See Estelle, 429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir.

1968) (prisoner’s right is to medical care—not to type or scope of medical care he desires and

difference of opinion between a physician and a patient does not give rise to a constitutional right

or sustain a claim under § 1983).

         Plaintiff’s allegations indicate that he has been furnished medical care during the relevant

time frame. They also indicate that his claims amount to a difference of opinion with the

treatments he has been provided by medical staff. Plaintiff’s allegations are nothing more than a

lay person’s disagreement with the medical treatment of his symptoms by medical professionals.

Such allegations do not rise to the level of a claim of cruel and unusual punishment under the

Eighth Amendment; and are, at most, grounds for a negligence or malpractice claim in state

court.

         2. Grievance Procedures

         Plaintiff claims that the Warden and KDOC Secretary failed to properly respond to his

grievances. Plaintiff acknowledges that a grievance procedure is in place and that he used it.

Plaintiff’s claims relate to his dissatisfaction with responses to his grievances. The Tenth Circuit

has held several times that there is no constitutional right to an administrative grievance system.

Gray v. GEO Group, Inc., No. 17–6135, 2018 WL 1181098, at *6 (10th Cir. March 6, 2018)

(citations omitted); Von Hallcy v. Clements, 519 F. App’x 521, 523–24 (10th Cir. 2013); Boyd v.



                                                  4
          Case 5:19-cv-03096-SAC Document 10 Filed 04/29/20 Page 5 of 6




Werholtz, 443 F. App’x 331, 332 (10th Cir. 2011); see also Watson v. Evans, Case No. 13–cv–

3035–EFM, 2014 WL 7246800, at *7 (D. Kan. Dec. 17, 2014) (failure to answer grievances does

not violate constitutional rights or prove injury necessary to claim denial of access to courts);

Strope v. Pettis, No. 03–3383–JAR, 2004 WL 2713084, at *7 (D. Kan. Nov. 23, 2004) (alleged

failure to investigate grievances does not amount to a constitutional violation); Baltoski v.

Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003) (finding that “[t]he right to petition the

government for redress of grievances . . . does not guarantee a favorable response, or indeed any

response, from state officials”). Plaintiff’s claims regarding the failure to respond to grievances

are dismissed for failure to state a claim.

        To the extent Plaintiff seeks to rely on the supervisory status of the Warden and KDOC

Secretary, Plaintiff fails to allege sufficient supervisory liability. An essential element of a civil

rights claim against an individual is that person’s direct personal participation in the acts or

inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66

(1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d

1416, 1423–24 (10th Cir. 1997). Conclusory allegations of involvement are not sufficient. See

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . .

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”). As a result, a plaintiff is

required to name each defendant not only in the caption of the complaint, but again in the body

of the complaint and to include in the body a description of the acts taken by each defendant that

violated plaintiff’s federal constitutional rights.

        Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983



                                                      5
          Case 5:19-cv-03096-SAC Document 10 Filed 04/29/20 Page 6 of 6




liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).

        IT IS THEREFORE ORDERED BY THE COURT that this matter is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated April 29, 2020, in Topeka, Kansas.

                                                  s/ Sam A. Crow
                                                  Sam A. Crow
                                                  U.S. Senior District Judge




                                                    6
